HUGHES, J.,
dissenting.
hi respectfully dissent. This is not a custody case.- It is a termination of parental rights, the legal severance of the biological relationship of a father and a son.
The majority opinion acknowledges that the petitioners restricted the father’s visitation and refused his attempts to pay child support. The mother has a duty to foster the relationship between father and child. While we cannot ignore the fact that the father was incarcerated in 2005 on a DWI charge, it also appears that he has never ceased trying to do the right thing toward his child.
Buying a kid a four wheeler does not make one -the' “real dad.” Love from an *8imperfect source need not be rejected if the child is otherwise protected. The proposed adoption is not in the child’s best long-term interest. Who really “benefits” here?